[Cite as State v. Dearmond, 2022-Ohio-3252.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2022-CA-17
                                                     :
 v.                                                  :   Trial Court Case No. 2021-CR-88(A)
                                                     :
 MARCUS N. DEARMOND, JR.                             :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                         Rendered on the 16th day of September, 2022.

                                                ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

DAVID R. MILES, Atty. Reg. No. 0013841, 1160 East Dayton-Yellow Springs Road,
Fairborn, Ohio 45324
      Attorney for Defendant-Appellant

                                               .............

LEWIS, J.
                                                                                           -2-




       {¶ 1} Defendant-Appellant Marcus N. Dearmond, Jr. appeals from his conviction

following his guilty plea to one count of robbery, a felony of the third degree. The trial

court imposed a sentence of 36 months in prison and granted jail-time credit.

       {¶ 2} Dearmond appeals from the court’s judgment entry raising a single

assignment of error relating to the imposition of his jail-time credit.      The State has

conceded error pursuant to Loc.R. 2.24 of the Second District Court of Appeals and asks

that we remand the case to the trial court solely for the purpose of determining the proper

jail-time credit.

       {¶ 3} We agree with Dearmond that the trial court erred in failing to specify the total

number of days of jail-time credit that he earned as of the date of his sentencing.

Accordingly, the judgment of the trial court will be reversed as to the grant of jail-time

credit, and the matter will be remanded for the trial court to specify the total number of

days of jail-time credit that Dearmond had earned up to and including the date of his

sentencing. In all other respects, the judgment of the trial court will be affirmed.

          I.   Facts and Course of Proceedings

       {¶ 4} On February 17, 2021, Dearmond was indicted on one count of robbery in

violation of R.C. 2911.02(A)(3), a felony of the third degree. Along with the indictment,

a warrant was issued for Dearmond’s arrest. Dearmond was served with the warrant on

September 4, 2021, and held in custody during the pendency of the case.

       {¶ 5} On January 24, 2022, Dearmond entered a guilty plea to the indictment as

charged with no agreement on sentencing. After the trial court accepted the guilty plea,
                                                                                           -3-


a presentence investigation report was ordered.

       {¶ 6} Sentencing was held on February 14, 2022; the trial court imposed a prison

term of 36 months. The trial court stated that Dearmond would “receive credit for time

spent in the Clark County jail towards [his] sentence.”        Sentencing Tr., p. 6.     The

judgment entry filed thereafter granted jail-time credit “from September 5, 2021 until

conveyance to ODRC.” Dearmond timely appealed.

            I.   Jail-Time Credit

       {¶ 7} Dearmond’s sole assignment of error on appeal states that:

       THE TRIAL COURT ERRED IN NOT MAKING A PROPER JAIL-TIME

       CREDIT CALCULATION.

       {¶ 8} Dearmond contends that the trial court erred by failing to specify the total

number of days of jail-time credit that he earned at the time of sentencing and failing to

include that total number in the judgment entry. In response, the State filed a notice of

conceded error under Loc.R. 2.24. We agree that the trial court erred in failing to specify

Dearmond’s total number of days of jail-time credit and sustain Dearmond’s assignment

of error.

       {¶ 9} “Where, for whatever reason, a defendant remains in jail prior to his trial, he

must be given credit on the sentence ultimately imposed for all periods of actual

confinement on that charge.” State v. Russell, 2d Dist. Montgomery No. 26503, 2015-

Ohio-3373, ¶ 37, citing State v. Coyle, 2d Dist. Montgomery No. 23450, 2010-Ohio-2130,

¶ 5. The principal that a defendant is entitled to credit towards his sentence for all time

spent in any jail while awaiting trial for that offense is codified in R.C. 2967.191. State v.
                                                                                         -4-


Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d 440, ¶ 7-8.

       {¶ 10} R.C. 2967.191 directs the Ohio Department of Rehabilitation and Correction

to reduce prison sentences based on jail-time credit related to the offense for which the

defendant was sentenced. R.C. 2967.191(A) provides, in relevant part, that:

       The department of rehabilitation and correction shall reduce the prison term

       of a prisoner * * * by the total number of days that the prisoner was confined

       for any reason arising out of the offense for which the prisoner was

       convicted and sentenced, including confinement in lieu of bail while awaiting

       trial, confinement for examination to determine the prisoner's competence

       to stand trial or sanity, confinement while awaiting transportation to the

       place where the prisoner is to serve the prisoner's prison term, [and] as

       determined by the sentencing court under [R.C. 2929.19(B)(2)(g)(i)] * * *.

       {¶ 11} When a trial court imposes a prison sentence for a felony in accordance

with R.C. 2929.19(B)(2)(g)(i), it must “[d]etermine, notify the offender of, and include in

the sentencing entry the total number of days, including the sentencing date but excluding

conveyance time, that the offender has been confined for any reason arising out of the

offense for which the offender is being sentenced * * *.” (Emphasis added.) Thus,

“[p]ursuant to R.C. 2929.19(B)(2)(g)(i), a judge is required to determine ‘the number of

days that the offender has been confined for any reason arising out of the offense for

which the offender is being sentenced,’ whereupon the department of rehabilitation and

correction will reduce the sentence by that number of days under R.C. 2967.191.” State

v. Thompson, 147 Ohio St. 3d 29, 2016-Ohio-2769, 59 N.E.3d 1264, ¶ 4.
                                                                                             -5-


       {¶ 12} “The Ohio Administrative Code provides additional details regarding when

a prisoner is entitled to jail-time credit and how to calculate a prison term, taking the credit

into account.”    Fugate at ¶ 9.      Ohio Adm.Code 5120-2-04 details the process for

reducing a sentence for jail-time credit and provides, in relevant part, as follows:

       (A) The department of rehabilitation and correction shall reduce * * the

       stated prison term of an offender by the total number of days specified by

       the sentencing court in the sentencing entry as required by [R.C.

       2929.19(B)(g)(i)]; by the number of days the offender was confined as a

       result of the offense, between the date of the sentencing entry and the date

       committed to the department, and by the number of days, if any, that the

       offender previously served in the custody of the department of rehabilitation

       and correction arising out of the offense for which the offender was

       convicted and sentenced as determined by [R.C. 2967.191].

       (B) The sentencing court determines the amount of time the offender served

       locally before being sentenced.           The court must make a factual

       determination of the number of days credit to which the offender is entitled

       by law and include this information within the sentencing entry * * *[.]

(Emphasis added.)

       {¶ 13} In accordance with Ohio Adm.Code 5120-2-04(B), the sentencing court is

to determine the amount of time the offender served before being sentenced and must

make a factual determination of the number of days of credit to which the defendant is

entitled.   Likewise, R.C. 2929.19(B)(2)(g)(i) imposes a duty upon the trial court to
                                                                                           -6-


determine at the time of sentencing the total number of days of credit, up to and including

the   sentencing   date    but   excluding   conveyance     time.      Further,   both   R.C.

2929.19(B)(2)(g)(i) and Ohio Adm.Code 5120-2-04(B) require that the trial court’s

determination of jail-time credit, identifying the total number of days for which the offender

is entitled to credit, must also be included in the sentencing entry. It is clear from the

language in R.C. 2929.19(B)(2)(g)(i) and Ohio Adm.Code 5120-2-04 that the trial court's

obligation in calculating jail-time credit is limited to calculating the total number of days

the defendant was confined prior to sentencing. After sentencing, in accordance with

Ohio Adm.Code 5120-2-04(A), it is the obligation of the Ohio Department of Rehabilitation

and Correction to credit the defendant with the number of days the defendant was

confined between the date of his sentencing and the date of the defendant's conveyance

to prison.

       {¶ 14} In this case, at the sentencing hearing, the trial court indicated Dearmond

would “receive credit for time spent in the Clark County jail towards [his] sentence,” but it

did not identify the total number of days for which Dearmond was entitled to jail-time

credit. By the same token, in the judgment entry, the trial court awarded Dearmond jail-

time credit “from September 5, 2021 until conveyance to [the Ohio Department of

Rehabilitation and Corrections].” Again, the trial court did not identify the total number

of days to which Dearmond was entitled to jail-time credit and further erred in including

the time for which he would await transportation to the Ohio Department of Corrections.

We have previously held that similar language used by the trial court that does not specify

the total number of days and includes conveyance time in the jail-time credit calculation
                                                                                            -7-


is reversible error. See State v. Wade, 2d Dist. Clark No. 2015-CA-45, 2015-Ohio-5171

(holding that trial court erred in awarding jail-time credit “from November 30, 2014 until

conveyance to the penitentiary system”). As a result, Dearmond correctly asserts that

the trial court erred by failing to specify the total number of days of jail-time credit he had

earned at the time of sentencing and in the judgment entry.

       {¶ 15} Nevertheless, an inaccurate determination of jail-time credit at sentencing

is not grounds for setting aside the conviction or sentence and does not otherwise render

the sentence void or voidable.       R.C. 2929.19(B)(2)(g)(iv); State v. Davis, 2d Dist.

Montgomery No. 27495, 2018-Ohio-4137, ¶ 16.

       {¶ 16} “[D]ue process requires that a defendant be given notice of, and an

opportunity to be heard regarding, the findings the court intends to make on jail-time credit

if an opportunity to be heard did not occur during the sentencing hearing.” State v.

Flemings, 2d Dist. Montgomery No. 24615, 2011-Ohio-4286, ¶ 33. Here, Dearmond was

not informed at his sentencing hearing of the total number of days of jail-time credit to

which he was entitled, and it appears that he did not have an opportunity to be heard on

that issue at any other time. Recently, in State v. Windsor, 2d Dist. Clark No. 2021-CA-

25, 2022-Ohio-1785, we held that because the trial court’s award of jail-time credit “from

February 12, 2021 until conveyance to [the Ohio Department of Rehabilitation and

Correction]” was specified only in the sentencing entry, and Windsor was not given the

opportunity to be heard on the issue of jail-time credit at his sentencing hearing, that it

was appropriate to remand the matter to the trial court in order for the court to specify the

total number of days of jail-time credit that Windsor earned as of the date of his
                                                                                          -8-


sentencing. Id. at 10. We believe this case requires the same remand to allow the trial

court to specify the total number of days of jail-time credit that Dearmond is entitled to

receive as of the date of his sentencing. Accordingly, Dearmond’s assignment of error

is sustained.

        II.     Conclusion

       {¶ 17} Having sustained Dearmond’s sole assignment of error, the judgment of the

trial court is reversed in part, as to the imposition of jail-time credit, and this matter is

remanded to the trial court to specify the total number of days of jail-time credit that

Dearmond is entitled to receive as of the date of his sentencing consistent with this

opinion. In all other respects, the judgment of the trial court is affirmed.

                                      .............



DONOVAN, J. and EPLEY, J., concur.


Copies sent to:

Ian A. Richardson
David R. Miles
Hon. Douglas M. Rastatter